[Cite as Maple Park Terrace v. Papadelis, 2012-Ohio-2211.]




                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 97669


                             MAPLE PARK TERRACE
                                                  PLAINTIFF -APPELLEE

                                                    vs.

                                    NICK PAPADELIS
                                                  DEFENDANT-APPELLANT



                                           JUDGMENT:
                                            AFFIRMED


                                       Civil Appeal from the
                                 Garfield Heights Municipal Court
                                      Case No. CVI 1102311

        BEFORE:           Sweeney, P.J., S. Gallagher, J., and Keough, J.

        RELEASED AND JOURNALIZED:                            May 17, 2012
ATTORNEY FOR APPELLANT

Michael Westerhaus, Esq.
14255 Peppercreek Drive
Strongsville, Ohio 44136

ATTORNEYS FOR APPELLEE

Justin M. Ritch, Esq.
Steven M. Ott, Esq.
Ott & Associates Co., L.P.A.
55 Public Square
Suite 1400
Cleveland, Ohio 44113
JAMES J. SWEENEY, P.J.:

         {¶1} Defendant-appellant Nick Papadelis (“defendant”) appeals the court’s

granting judgment in favor of plaintiff-appellee Maple Park Terrace Condo Association

(“Maple Park”) in this action to collect condominium maintenance fees and associated

costs.    After reviewing the facts of the case and pertinent law, we affirm.

         {¶2} Defendant owns a condominium unit at Maple Park and is responsible for

monthly maintenance fees and associated costs including late fees and attorney fees.    On

August 4, 2011, Maple Park filed a small claims complaint against defendant in Garfield

Heights Municipal Court alleging that, as of August 1, 2011, defendant owed $1,284.21

and attached an accounting of the amount due.

         {¶3}   On September 27, 2011, the summons and complaint were returned

unclaimed via certified mail.     On October 20, 2011, a bench trial was held and both

parties appeared in court.

         {¶4} A representative from Maple Park testified that defendant’s current account

balance was $2,199.26 and she verified the authenticity of the accompanying records.

Defendant disputed the charges, however, he offered no evidence to support his position.

Rather, he stated that he wanted his “attorney to investigate this.”    The court suggested

that something should have been filed before the day of trial and stated that there had

been “plenty of time to investigate.”       Defendant made it clear to the court that he

planned to appeal. The court granted judgment to Maple Park for $2,199.26.

         {¶5} Defendant appeals and raises two assignments of error for our review.
       {¶6}    I.     “The trial court erred by proceeding to trial and judgment when the

court lacked jurisdiction as the defendant had not been served with the complaint.”

       {¶7} In Maryhew v. Yova, 11 Ohio St.3d 154, 156, 464 N.E.2d 538 (1984), the

Ohio Supreme Court held the following:

       It is rudimentary that in order to render a valid personal judgment, a court
       must have personal jurisdiction over the defendant. This may be acquired
       either by service of process upon the defendant, the voluntary appearance
       and submission of the defendant or his legal representative, or by certain
       acts of the defendant or his legal representative which constitute an
       involuntary submission to the jurisdiction of the court.

       {¶8} In the instant case, the court gained personal jurisdiction over defendant

when he voluntarily appeared for trial.          Also, by voluntarily appearing for trial,

defendant waived any procedural defects in service of process. See generally Davis v.

Davis, 8th Dist. No. 82343, 2003-Ohio-4657, ¶ 13.

       {¶9} Defendant aruges that this court’s decision in Potts v. Simpkins, 8th Dist.

No. 93494, 2010-Ohio-1437, should be applied to the case at hand to render the judgment

against him void ab initio.      However, Potts involves a Civ.R. 60(B) motion for relief

from judgment, which was never filed and is not at issue in the instant case.

Accordingly, defendant’s first assignment of error is overruled.

       {¶10}    In defendant’s second assignment of error, he argues as follows:

       {¶11}    II.    “The trial court erred in granting a judgment for amounts arising after

the filing of the complaint.”

       {¶12}    Specifically, defendant argues that due process and Civ.R. 54(C) do “not

allow a Plaintiff to add on to their Complaint amounts it claimed are incurred 4 days prior
to trial since the Defendant would not have an opportunity to defend against such claims.”



      {¶13}    Civ.R. 54(C) applies to default judgments and is irrelevant in the case at

hand, because a default judgment was not granted.            Furthermore, the complaint

requested ongoing damages that had accrued as of August 2011, and the undisputed

evidence at trial accounted for damages that had accrued while the case was pending.

Accordingly, defendant’s second assignment of error is overruled.

      {¶14}    Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




JAMES J. SWEENEY, PRESIDING JUDGE

SEAN C. GALLAGHER, J., and
KATHLEEN ANN KEOUGH, J., CONCUR